Haskell, J.
Two of the committee join in a report, "that the judgment of the county commissioners . . in laying out said way should be wholly reversed, for the reason that in our judgment the proceedings in laying out said way, or road, are entirely illegal and void;” and the third member reported in substance that the judgment of the county commissioners should be wholly affirmed.
A majority of the committee may determine the questions submitted to them; R. S., c. 1, § 6, rule III. The majority report does determine that the judgment of the commissioners in laying out the road shall be reversed, but upon specific grounds, viz., illegal procedure. Does that reason warrant their decision, and if not, is the decision conclusive upon the court? Substantial justice requires that it should not be. Whether the proceedings of the commissioners were legal or not is a question of law for this court to decide, either upon certiorari, or upon acceptance of the report of the committee, regardless of their views upon the question. Goodwin v. Co. Commissioners, 60 Maine, 328.
The petition asks for a road leading from Stacyville to Medway, beginning at a- point in a specified road in Stacyville, near the home of S. R. Mitchell, thence across specified townships to the east branch of the Penobscot river, thence southerly on the east side of that branch across township No. 1, Eange 7, and across the corner of A, Eange 7, connecting with the Medway road near the house of John A. Hathaway.
*131The points of beginning and ending are specific, and the general course of the route is sufficiently plain to answer all practical purposes. The petition must be sufficiently specific to give information of what is desired, and should not be too critically judged of, especially when the termini are plainly stated to be at fixed points. Windham v. Co. Commissioners, 26 Maine, 409; Sumner v. Co. Commissioners, 37 Maine, 112; Ragmond v. Co. Commissioners, 63 Maine, 112. Nor does the case of Hayford v. Co. Commissioners, 78 Maine, 153, conflict with this view. In that case, one terminus was not. fixed within ten miles. The petition in this case is sufficient.
Nor is the location made by the commissioners invalid. It-need only substantially conform to the route described in the-petition. It appears to have been so laid; but it is said that neither end reaches the terminus fixed in the petition, but that, both ends stop short of these points. That is no legal objection. It amounts to a location between the points fixed by the commissioners on the route petitioned for, and a refusal to lay out-the residue. Winslow v. Co. Commissioners, 31 Maine, 444; Harkness v. Co. Commissioners, 26 Maine, 353. It does not. invalidate the location, but it may be a good ground for appeal to be considered by the committee in determining whether common convenience and necessity requires a location of the-road prayed for. The committee may reverse the action of the-commissioners in refusing to lay out a part of the way prayed, for, and affirm the residue of their judgment.
Common convenience and necessity is a fact for the committee’ to decide in determining whether the doings of the commissioners shall be affirmed or reversed, in whole or in part. In determining that fact, the committee must consider the location as actually made by the commissioners, and if the way located by them has not proper connections, termini, so as to make it convenient for public use, and the fault can not be corrected by the committee under the petition, that may be a good reason for reversing the location. The committee, as they find "the convenience and necessity ” to be, must either affirm or reverse the doings of the commissioners, in whole or in part, and that *132is their whole duty. Brunswick v. Co. Commissioners, 37 Maine, 446; Hodgdon v. Co. Commissioners, 72 Maine, 246; Shattuck v. Co. Commissioners, 76 Maine, 167.
The report of the committee can only be accepted, rejected, -or recommitted for the correction of some manifest error of the committee. The majority report in this case plainly shows that the committee based their action upon their own view of the law, which was erroneous, and did not determine those questions with which the law charged them.
That the committee may determine whether common convenience and necessity required the location of the way prayed for, and as their judgment may be, report whether the judgment of the commissioners shall be affirmed or reversed, in whole or .in part, the report must be recommitted. Shattuck v. Co. Commissioners, supra.

Exceptions sustained. Report recommitted with instructions to follow this opinion.

Peters, C. J., Walton, Danforth, Emery and Foster, JJ., concurred.